Case 1:19-cv-00715-LO-IDD Document 64 Filed 08/26/19 Page 1 of 2 PageID# 942

                                                                                                 L S B
                            UNITED STATES DISTRICT COURT
                                           FOR THE
                                                                                   ; /\UG26Z«9
                             EASTERN DISTRICT OF VIRGINIA                          !.                        j
                                                                                 CLL.i;<. Li.f^ DiGi;-.:.:.T''-.jRT
                                   Alexandria Division                                  ALEX;-.-!GRIA.VIRf^[MiA


JUUL LABS,INC.,
      Plaintiff,

                                      §
                                      §
                                     §
V.                                    §                     Civil Action No. l:19-cv-00715
                                      §
                                     §
                                      §
THE UNINCORPORATED ASSOCIATIONS §
IDENTIFIED IN SCHEDULE A, Defendants. §

                         SIBEL TOY OBJECTION TO THE VENUE


       Defendant avers that Defendant, at all times relevant, is a resident of Texas and has no
significant contact with Virginia to bestow jurisdiction on Defendant. Defendant further avers
that Defendant has no business relationship with any of the alleged co-defendants. Defendant
Sibel Toy is the spouse of Defendant Ali Toy, who is also a resident of Texas with no business
relationship with any of the other alleged co-defendants.



                                                                   'Sibel Toy,Pro
                                                                    5007 Falcon Hbtlow Rd.
                                                                    McKinney, Texas 75072
                                                                   469-215-9695
                                                                    Sibelnvc@gmail.com




OBJECTION TO VENUE OF SIBEL TOY
                                            PAGE 1
Case 1:19-cv-00715-LO-IDD Document 64 Filed 08/26/19 Page 2 of 2 PageID# 943
